                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES MCDONALD,                            :
         Plaintiff                         :
                                           :              No. 1:18-cv-02175
             v.                            :
                                           :              (Judge Kane)
MS. C. GREENE, et al.,                     :
           Defendants                      :

                                      ORDER

      AND NOW, on this 9th day of January 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2), construed as a
         motion to proceed without the full prepayment of costs and filing fees, is GRANTED
         and the complaint is deemed filed;

      2. Plaintiff’s complaint (Doc. No. 1), is DISMISSED with prejudice for Plaintiff’s
         failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §
         1915(e)(2)(B)(ii), and without leave to amend as any amendment would be futile.
         See Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000); and

      3. The Clerk of Court is directed to CLOSE this case.



                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
